Citation Nr: 0312335	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  01-06 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an August 2000 rating decision that 
denied the veteran's petition to reopen a claim of service 
connection for a psychiatric disability.  Following the RO's 
notification of that decision in August 2000, the veteran 
filed a Notice of Disagreement (NOD) in February 2001, and 
the RO issued a Statement of the Case (SOC) in April 2001.  
The veteran perfected his appeal to the Board of Veterans' 
(Board) Appeals in March 2001.  In regard to this appeal, it 
should be noted that this case was previously before the 
Board in October 2002 at which time the Board determined 
that, although the veteran actually appealed a January 2001 
rating decision denying his petition to reopen a claim of 
service connection for a psychiatric disability 
(characterized as schizophrenia), the appeal actually arose 
from the earlier August 2000 rating decision.  This was so 
based on additional pertinent medical evidence that the RO 
received in October 2000 which constituted new and material 
evidence since it was presented or secured within one year of 
the date of the mailing of the notice of the initial (August 
2000) decision.  See Muehl v. West, 13 Vet. App. 159 (1999).

In the October 2002 Board decision, the Board reopened the 
veteran's claim of service connection for a psychiatric 
disability, to include schizophrenia, on the basis that new 
and material evidence had been presented, and proceeded to 
request additional development of the underlying issue of 
service connection pursuant to 38 C.F.R. § 19.9(a)(2) (2002).


REMAND

As noted above, in October 2002, the Board determined that 
further evidentiary development was warranted on the issue of 
service connection for a psychiatric disability, to include 
schizophrenia, and undertook such development pursuant to 
38 C.F.R. § 19.9.  As a result of that development, 
additional evidence has been added to the claims file by way 
of a VA examination report dated in March 2003.

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence development by the Board, but not reviewed by the 
RO, has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of the above, 
and to avoid any prejudice to the veteran (see Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993)), the matter on appeal 
must be returned to the RO for consideration of the claim in 
light of the additional evidence added to the record.  

Furthermore, it appears based on the March 2003 VA 
examination report that the examiner did not have the 
veteran's claims file to review prior to or in conjunction 
with the March 2003 examination.  Such a review is 
particularly essential in this case based on evidence showing 
that the veteran was diagnosed as having anxiety within a 
year of service, in addition to showing psychotic symptoms 
(see 38 C.F.R. §§ 3.307, 3.309 considerations), and was later 
diagnosed as having atypical psychosis in 1980 and 
schizophrenia in 1983.  It is clear from the VA examiner's 
March 2003 report that she was not aware of this evidence in 
view of her remark that the veteran did not receive any 
psychiatric treatment prior to 1994.  Therefore, the March 
2003 examiner should be asked to issue an addendum opinion as 
to the date of onset and etiology of the veteran's 
psychiatric disability after reviewing the veteran's claims 
files.

Additionally, the Board points out that, in an April 2001 
letter, the RO addressed the enhanced notice and duty to 
assist provisions required by sections 3 and 4 of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5102, 5103, and 5103A (West 2002), and implemented by 
38 C.F.R. § 3.159 (2002)), as it pertained to the veteran's 
petition to reopen a claim of service connection for a 
psychiatric disability, to include schizophrenia.  However, 
the record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the underlying issue of service 
connection, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
This matter should also be accomplished on remand.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the issue of entitlement to service 
connection for a psychiatric disability, 
to include schizophrenia, and specific 
notice as to the type of evidence 
necessary to substantiate that claim.  

Also, to ensure that the duty to notify 
the veteran what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information and, if necessary, 
authorization to enable it to obtain 
outstanding medical records of treatment 
and/or evaluation for all psychiatric 
disability, to include schizophrenia, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

2.  After receiving a response, the RO 
should assist the veteran in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should forward the claims 
file to, and request an addendum opinion 
from, the VA examiner who conducted a 
psychiatric examination of the veteran at 
the VA Medical Center in Richmond, 
Virginia, on March 11, 2003.  Ask this 
examiner, after reviewing the veteran's 
claims files, whether her opinion as to 
the date of onset and etiology of the 
veteran's psychiatric disability, 
diagnosed as schizophrenia, has changed; 
i.e., whether it is at least as likely as 
not that the veteran's schizophrenia is 
related to his military service.  

If the March 2003 examiner is unable to 
provide the requested opinion without 
examining the veteran again, arrange for 
such examination.  

If the March 2003 examiner is 
unavailable, and the veteran must be 
examined by, and an opinion obtained 
from, another physician, that physician 
should conduct an examination consistent 
with the instructions posed in the 
Board's October 8, 2002, development 
memorandum, and the examiner should 
provide an opinion that responds to all 
of the questions posed therein.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

6.  RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative an appropriate supplemental 
statement of the case (to include full 
reasons and bases for its determinations, 
and citation to and discussion of the 
pertinent laws codifying and the 
regulations implementing the VCAA) and 
afford them the appropriate period of time 
for written or other response thereto 
before the claims file is returned to the 
Board for further appellate consideration.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



